Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 10/08/2021 and subsequent Preliminary Amendment filed 3/23/2022.
Claims 21-40 are pending for this examination.
Claims 1-20 were cancelled.
Claims 21-40 were added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Examiner points out that the omitted elements are: how / why the result of the execution of the first instruction operation overwrites an operand of the first instruction operation in the entry of the reservation station.  More specifically, Examiner points out that once an instruction is issued to an ALU / execution unit for execution, the instruction would be removed from the issue queue / reservation station and in this claim it specifically indicates that a result of the execution has been gotten hence the first instruction has already complete execution and as such there would be no specific need to overwrite or keep the entry of the first instruction.  Thereby Examiner believes that either there is a typo in claim 38, in which Examiner would be unable to make a definitive guess on what is intended with the current claim language, or there are missing elements / steps in claim 38 that Applicants have omitted which would show what is being intended with the results of executing the first instruction.  Thus, Examiner is unable to examine claim 38 as it would be impossible to guess what is being intended without Applicant’s clarification.
Appropriate Corrections / Clarifications Required

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adeeb et al. (US 2017/0364358), herein referred to as Adeeb ‘358.
Referring to claim 21, Adeeb ‘358 teaches a reservation station (see Fig. 2, execution reservation station 210) comprising:
a plurality of entries configured to store instruction operation data (see Paragraph 0028, wherein the execution reservation station 210 may include an issue queue that may include an entry for each operand of an instruction and may also include a single entry per single instruction, i.e. a queue with a plurality of entries for storing a plurality of instructions to be issued for execution); and 
control logic (Examiner points out that hardware that executes a task would inherently include control logic to implement the task) configured to: 
assign a first instruction operation to a first entry of the reservation station (see Paragraph 0028, wherein the reservation station may include an issue queue which can include a single entry per single instruction, i.e. storing a first instruction operation into a first entry of the reservation station); 
assign a second instruction operation to a second entry of the reservation station (see Paragraph 0028, wherein the reservation station may include an issue queue which can include a single entry per single instruction, i.e. queuing a second instruction operation into a second entry of the reservation station, wherein Examiner points out that a queue by definition would imply storing multiple items / entries in order, i.e. multiple instructions being queued); and 
store a result of execution of the first instruction operation in the second entry of the reservation station (see Paragraph 0029, wherein the results of an execution can be stored in a results buffer 214; see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. if the second instruction is a dependent instruction upon the first instruction then the results of the first instruction would be stored as an operand entry of the second instruction as it would be needed for executing the second instruction that is queued in the issue queue).
As to claim 22, Adeeb ‘358 teaches the reservation station as recited in claim 21, wherein during execution of the second instruction operation, the second instruction operation operates on the result stored in the second entry of the reservation station (see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. if the second instruction is a dependent instruction upon the first instruction then the results of the first instruction would be stored as an operand entry of the second instruction as it would be needed for executing the second instruction that is queued in the issue queue).
As to claim 23, Adeeb ‘358 teaches the reservation station as recited in claim 22, wherein the second instruction operation is dependent on the first instruction operation (see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. an instruction dependent upon the execution results of a first instruction).
As to claim 24, Adeeb ‘358 teaches the reservation station as recited in claim 21, further comprising a decode unit configured to decode an instruction into the first instruction operation and the second instruction operation (see Fig. 5, wherein instruction are received and decoded to identify instruction operands for the instruction and target registers, see Paragraph 0069).
As to claim 25, Adeeb ‘358 teaches the reservation station as recited in claim 22, wherein subsequent to execution of the second instruction operation, result data from the second instruction operation is written to a register file (see Paragraph 0033, wherein a target instruction when executed will result in data stored in an entry of a register file while the source instruction utilizes such data as a source for executing the instruction).
As to claim 26, Adeeb ‘358 teaches the reservation station as recited in claim 21, wherein the reservation station comprises a plurality of entries wherein one or more of the plurality of entries comprise a plurality of fields configured to store operands of an instruction (see Paragraph 0028, wherein the execution reservation station 210 may include an issue queue that may include an entry for each operand of an instruction).
As to claim 27, Adeeb ‘358 teaches the reservation station as recited in claim 26, wherein the one or more of the plurality of fields comprise a field configured to store an indication that the second instruction operation is ready to be issued (see Paragraph 0066, wherein dependent count table and the issue queue are updated to reflect a current number of instructions upon which a particular instruction may have dependencies, where the issue logic can determine an instruction to select for issuance at least in dependence upon dependent count value for each of a plurality of instruction that may be ready to issue, i.e. the dependent count being used as an indicator of whether the second instruction would be ready to issue).

Referring to claim 28, Adeeb ‘358 teaches a method comprising:
assigning a first instruction operation to a first entry of a reservation station (see Paragraph 0028, wherein the reservation station may include an issue queue which can include a single entry per single instruction, i.e. storing a first instruction operation into a first entry of the reservation station);
assigning a second instruction operation to a second entry of the reservation station (see Paragraph 0028, wherein the reservation station may include an issue queue which can include a single entry per single instruction, i.e. queuing a second instruction operation into a second entry of the reservation station, wherein Examiner points out that a queue by definition would imply storing multiple items / entries in order, i.e. multiple instructions being queued); and
storing a result of execution of the first instruction operation in the second entry of the reservation station (see Paragraph 0029, wherein the results of an execution can be stored in a results buffer 214; see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. if the second instruction is a dependent instruction upon the first instruction then the results of the first instruction would be stored as an operand entry of the second instruction as it would be needed for executing the second instruction that is queued in the issue queue).
As to claim 29, Adeeb ‘358 teaches the method as recited in claim 28, wherein during execution of the second instruction operation, the second instruction operation operates on the result stored in the second entry of the reservation station (see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. if the second instruction is a dependent instruction upon the first instruction then the results of the first instruction would be stored as an operand entry of the second instruction as it would be needed for executing the second instruction that is queued in the issue queue).
As to claim 30, Adeeb ‘358 teaches the method as recited in claim 29, wherein the second instruction operation is dependent on the first instruction operation (see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. an instruction dependent upon the execution results of a first instruction).
As to claim 31, Adeeb ‘358 teaches the method as recited in claim 28, further comprising decoding an instruction into the first instruction operation and the second instruction operation (see Fig. 5, wherein instruction are received and decoded to identify instruction operands for the instruction and target registers, see Paragraph 0069).
As to claim 32, Adeeb ‘358 teaches the method as recited in claim 29, wherein subsequent to execution of the second instruction operation, the method comprises writing result data from the second instruction operation to a register file (see Paragraph 0033, wherein a target instruction when executed will result in data stored in an entry of a register file while the source instruction utilizes such data as a source for executing the instruction).
As to claim 33, Adeeb ‘358 teaches the method as recited in claim 28, wherein the reservation station comprises a plurality of entries wherein one or more of the plurality of entries comprise a plurality of fields configured to store operands of an instruction (see Paragraph 0028, wherein the execution reservation station 210 may include an issue queue that may include an entry for each operand of an instruction).
As to claim 34, Adeeb ‘358 teaches the method as recited in claim 33, wherein the one or more of the plurality of fields comprise a field configured to store an indication that the second instruction operation is ready to be issued (see Paragraph 0066, wherein dependent count table and the issue queue are updated to reflect a current number of instructions upon which a particular instruction may have dependencies, where the issue logic can determine an instruction to select for issuance at least in dependence upon dependent count value for each of a plurality of instruction that may be ready to issue, i.e. the dependent count being used as an indicator of whether the second instruction would be ready to issue).

Referring to claim 35, Adeeb ‘358 teaches a processor (see Fig. 1, multi-slice processor 156) comprising:
a decode unit configured to decode an instruction into a first instruction operation and a second instruction operation (see Fig. 5, wherein instruction are received and decoded to identify instruction operands for the instruction and target registers, see Paragraph 0069); and 
a reservation station (see Fig. 2, execution reservation station 210) configured to: 
assign the first instruction operation to an entry of the reservation station (see Paragraph 0028, wherein the reservation station may include an issue queue which can include a single entry per single instruction, i.e. storing a first instruction operation into a first entry of the reservation station); 
assign the second instruction operation to the entry of the reservation station (see Paragraph 0028, wherein the reservation station may include an issue queue which can include a single entry per single instruction, i.e. queuing a second instruction operation into a second entry of the reservation station, wherein Examiner points out that a queue by definition would imply storing multiple items / entries in order, i.e. multiple instructions being queued); and 
store a result of execution of the first instruction operation in the entry of the reservation station, subsequent to execution of the first instruction operation (see Paragraph 0029, wherein the results of an execution can be stored in a results buffer 214; see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. if the second instruction is a dependent instruction upon the first instruction then the results of the first instruction would be stored as an operand entry of the second instruction as it would be needed for executing the second instruction that is queued in the issue queue).
As to claim 36, Adeeb ‘358 teaches the processor as recited in claim 35, wherein during execution of the second instruction operation, the second instruction operation operates on the result stored in the entry of the reservation station (see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. if the second instruction is a dependent instruction upon the first instruction then the results of the first instruction would be stored as an operand entry of the second instruction as it would be needed for executing the second instruction that is queued in the issue queue).
As to claim 37, Adeeb ‘358 teaches the processor as recited in claim 36, wherein the second instruction operation is dependent on the first instruction operation (see Paragraphs 0040-0041, wherein a dependent field 340 may indicate a quantity of instructions that are dependent on a result from the instruction for the entry and thus subsequent instructions would be delayed from issuing until at least the previous instruction generated a result to be used by the subsequent instruction for each of its source operands, i.e. an instruction dependent upon the execution results of a first instruction).
As to claim 39, Adeeb ‘358 teaches the processor as recited in claim 35, wherein the reservation station comprises a plurality of entries wherein one or more of the plurality of entries comprise a plurality of fields configured to store operands of an instruction (see Paragraph 0028, wherein the execution reservation station 210 may include an issue queue that may include an entry for each operand of an instruction).
As to claim 40, Adeeb ‘358 teaches the processor as recited in claim 39, wherein the one or more of the plurality of fields comprise a field configured to store an indication that the second instruction operation is ready to be issued (see Paragraph 0066, wherein dependent count table and the issue queue are updated to reflect a current number of instructions upon which a particular instruction may have dependencies, where the issue logic can determine an instruction to select for issuance at least in dependence upon dependent count value for each of a plurality of instruction that may be ready to issue, i.e. the dependent count being used as an indicator of whether the second instruction would be ready to issue).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlough et al. (US 2017/0351524) teaches a processor system implementing dependent instructions and an issue queue for storing instructions, the issue queue as part of an execution reservation station.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183